961 A.2d 856 (2008)
Edward C. LECKEY, Respondent
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, Petitioner.
No. 329 WAL 2008.
Supreme Court of Pennsylvania.
December 30, 2008.

ORDER
PER CURIAM.
AND NOW, this 30th day of December, 2008, PennDOT's Petition for Allowance of Appeal is hereby GRANTED; the order of the Commonwealth Court is VACATED, and the matter is REMANDED for reinstatement of the order granting nonsuit in favor of PennDOT. See Womer v. Hilliker, 589 Pa. 256, 908 A.2d 269, 278 (2006) (Pa.R.C.P. 126 is available to party a who *857 makes substantial attempt to conform to rule of civil procedure, not to a party who disregards rule's terms entirely and determines for himself what steps he can take to satisfy rule's requirements).